Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 30, 1975, convicting him of robbery in the first degree (eight counts), burglary in the first degree (six counts), and rape in the first degree (two counts), upon a plea of guilty, and imposing sentence. Judgment affirmed. When, during pretrial proceedings, the defendant-appellant sought to withdraw his plea of not guilty and substitute a guilty plea, the trial court, before accepting the plea, properly made inquiry as to the circumstances of the charged crimes, rather than allowing "the mere mouthing of the word ’guilty’ ” (see People v Serrano, 15 NY2d 304, 308). Although the defendant did not specifically admit, nor was questioned about, every fact required to form the predicate for each count charged, the plea, knowingly and intelligently made, supports the convictions (see People v Creazzo, 39 AD2d 748). The defendant was well aware of the crimes he was charged with and the action the court would take upon accepting the plea; the admissions were not inconsistent with the charged crimes and the court went far beyond a mere cursory interrogation (cf. People v Rowell, 56 AD2d 666; People v Stone, 54 AD2d 918). Cohalan, J. P., Rabin, Titone and Hawkins, JJ., concur.